 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 ALICIA P. WILLIAMS
   Assistant United States Attorney
 3 California Bar No. 262823
   United States Attorney’s Office
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone (619) 546-8917

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8                       UNITED STATES DISTRICT COURT

 9                      SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,           Case No. 19-MJ- 01563-WVG

11             Plaintiff,

12        v.                             NOTICE OF APPEARANCE

13   SAUL LEAL,

14             Defendant.

15

16        TO THE CLERK OF COURT AND ALL PARTIES OF RECORD

17        I, the undersigned attorney, enter my appearance as lead counsel

18 for the United States in the above-captioned case.     I certify that I

19 am admitted to practice in this court or authorized to practice under

20 CivLR 83.3.c.3-4.

21        The following government attorneys (who are admitted to practice

22 in this court or authorized to practice under CivLR 83.3.c.3-4) are

23 also associated with this case, should be listed as lead counsel for

24 CM/ECF purposes, and should receive all Notices of Electronic Filings

25 relating to activity in this case:

26             Name

27             None.

28 //


     APW:eh:4/18/2019
 1      Effective this date, the following attorneys are no longer

 2 associated with this case and should not receive any further Notices

 3 of Electronic Filings relating to activity in this case (if the

 4 generic “U.S. Attorney CR” is still listed as active in this case in

 5 CM/ECF, please terminate this association):

 6           Name

 7           None.

 8      Please feel free to call me if you have any questions about this

 9 notice.
10      DATED: April 18, 2019.

11                               Respectfully submitted,

12                               ROBERT S. BREWER, JR.
                                 United States Attorney
13

14                               s/Alicia P. Williams
                                 ALICIA P. WILLIAMS
15                               Assistant United States Attorney
                                 Attorney for Plaintiff
16                               United States of America

17

18
19

20

21

22

23

24

25

26

27

28

                                    2
 1                          UNITED STATES DISTRICT COURT

 2                        SOUTHERN DISTRICT OF CALIFORNIA

 3   UNITED STATES OF AMERICA,                   Case No. 19-MJ- 01563-WVG

 4              Plaintiff,

 5        v.                                     CERTIFICATE OF SERVICE

 6   SAUL LEAL,

 7              Defendant.

 8

 9
10       IT IS HEREBY CERTIFIED THAT:

11       I, Alicia P. Williams, am a citizen of the United States and am

12 at least eighteen years of age.              My business address is 880 Front

13 Street, Room 6293, San Diego, CA 92101-8893.

14       I am not a party to the above-entitled action.              I have caused

15 service     of   the   Notice   of   Appearance    as   lead   counsel   for   the

16 United States, and this Certificate of Service, on the following

17 parties by electronically filing the foregoing with the Clerk of the

18 U.S. District Court for the Southern District of California using
19 its ECF System, which electronically notifies them:

20       To: Robert H Rexrode , III,                  Attorney for the Defendant

21       I declare under penalty of perjury that the foregoing is true

22 and correct.

23       Dated: April 18, 2019.
24                                      ROBERT S. BREWER, JR.
                                        United States Attorney
25

26                                      s/Alicia P. Williams
                                        Alicia P. Williams
27                                      Assistant U.S. Attorney
                                        Attorney for Plaintiff
28                                      United States of America

                                            3
